Citation Nr: 0729185	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Butler, 
Pennsylvania


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to service connection for hearing 
loss; entitlement to service connection for bilateral ankle 
disorder, bilateral hammertoes, and bilateral spurs of the 
feet, claimed as secondary to the service-connected ingrown 
toenails of both great toes; and entitlement to a rating in 
excess of 10 percent for residuals of ingrown toenails of 
both great toes, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Butler, Pennsylvania.  
In December 2005, the veteran testified a video conference 
hearing before the undersigned Veterans Law Judge.  This case 
was previously before the Board in February 2006 and remanded 
for additional developmental and re-adjudication.  

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran does not use a prosthetic device that causes 
damage to his clothing.

2. The VA Chief of Staff certified that the physician-
prescribed medications for the veteran's service-connected 
ingrown toenails do not cause irreparable damage to veteran's 
garments.




CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 
3.810 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. 
§ 1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
See 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) 
(2006).


Factual Background and Analysis

Of record is the veteran's application for clothing 
allowance, VA Form 21-8678, dated in July 2004.  Currently he 
is in receipt of a 10 percent disability rating for ingrown 
toenails.  He has not claimed that he wears or uses certain 
prosthetic or orthopedic appliances which tend to wear or 
tear clothing.  Instead, his assertion is that the use of his 
physician-prescribed medications for his ingrown toenails 
irreparably damages his outer garments.  The medications used 
to treat this disability are urea cream 40% and ketoconazole 
cream 2%.

During a videoconference hearing in December 2005, the 
veteran testified that he used VA-prescribed ointments for 
his feet 2-3 times daily to soften the surgical scars.  The 
cream discolors his socks and creates an oily film that seeps 
into the soles of his shoes, causing the leather to crack.  
He also testified that the cream stains the bottom of his 
trousers if he is not careful to put his socks on first.  

The relevant VA outpatient treatment records reflect 
prescriptions for these medications from the date of the 
current claim in 2004 up to the present and  do not reflect 
any indication that the prescribed medications in question 
are actually causing irreparable damage to the veteran's 
outergarments.

In a statement dated in July 2007, a VA Chief of Staff opined 
that the veteran was not on any medication that would cause 
irreparable damage to clothing which could not be removed 
with proper laundering.  There is no medical opinion to the 
contrary.

Under these circumstances, the veteran's claim for an annual 
clothing allowance is legally insufficient.  Without the 
required medical certification, the claim cannot be allowed.  
In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

The veteran admittedly was not provided the requisite VCAA 
notice prior to the initial adjudication of his claim in 
September 2004, and that was error.  However this case, in 
letters dated July 2005 and March 2006, the latter having 
been issued pursuant to the Board's February 2006 remand 
directive, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for clothing allowance, as well as what information and 
evidence he needed to submit, what information and evidence 
would be obtained by VA, and the need for him to advise VA of 
and to submit any further evidence that was relevant to his 
claim.  The March 2006 letter also informed him how 
downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those additional 
downstream determinations.  Further, the July 2007 SSOC 
reflects that the RO reviewed and readjuciated the claim 
after issuing these letters and receiving relevant VA 
treatment records.  This readjudication following the 
issuance of the VCAA letters cured or rendered harmless any 
timing-of-notice error.  

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  Thus, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to annual clothing allowance is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


